JUDGMENT
PER CURIAM
This matter was argued before this court on June 26, 2012, to consider appellant’s claim that the Office of the Attorney General (OAG) for the District of Columbia lacked authority to prosecute him for fleeing a law enforcement officer, in violation of D.C.Code § 50-2201.05b (b)(1) and (e) (2001), because, under D.C.Code § 28-101 (2001), the OAG lacked authority to prosecute that offense absent the filing of an information or indictment brought in the name of the United States, followed by the consent of the United States Attorney to prosecution by the OAG, which indisputably was not obtained in this case. The court agrees with appellant and it is
ORDERED that, notwithstanding the attempt of the Council for the District of Columbia to delegate authority to the OAG to prosecute offenses under D.C.Code § 50-2201.05b (b)(1) and (e), said delegation is improper under the D.C. Home Rule Act, see D.C.Code § l-206.02(a)(8), and therefore the proper prosecuting authority is the United States Attorney. See In re Crawley, 978 A.2d 608 (D.C.2009). It is
FURTHER ORDERED that appellant’s judgment of conviction is reversed. And it is
FURTHER ORDERED that the Clerk is directed to send a copy of this Order to the United States Attorney for the District of Columbia. And it is
FURTHER ORDERED that the Clerk shall issue the mandate forthwith.